Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 1 of 12



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X
 UNITED STATES SECURITIES AND       :
 EXCHANGE COMMISSION,               :                   7/30/2021
                                    :
                Plaintiff,          :
                                    :    19 Civ. 4355 (VM)
      - against -                   :
                                    :
 COLLECTOR’S COFFEE INC., et al.,   :    DECISION AND ORDER
                                    :
                Defendants.         :
 -----------------------------------X
 VICTOR MARRERO, United States District Judge.

       In May 2019, the United States Securities and Exchange

 Commission    (“SEC”)   brought   civil   fraud   charges    against

 Mykalai Kontilai (“Kontilai”) and Collectors Coffee, Inc.

 (“CCI,” and collectively with Kontilai, “Defendants”) (the

 “SEC Action”). The matter was referred to Magistrate Judge

 Gorenstein to oversee general pretrial issues, including

 scheduling, discovery, nondispositive pretrial motions, and

 settlement. (See Dkt. No. 51.)

       The parties stipulated to SDJ Investments, LLC, Adobe

 Investments, LLC, and Darren Sivertsen (collectively, the

 “Holders”) filing a Complaint in Intervention in which the

 Holders would seek declaratory relief against CCI, Kontilai,

 and intervenor-defendant Jackie Robinson Foundation, Inc.

 (“JRF”)(the “Intervenor Action”). In brief, the Holders’

 claims stem from a financial transaction during which the

 Holders lent $6 million to CCI, secured by certain memorabilia

                                   1
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 2 of 12



 (original copies of contracts signed by Jackie Robinson (the

 “Contracts”)). As part of the SEC Action, the SEC alleges

 that CCI falsely represented to the Holders that they owned

 the   Contracts    while    consummating           the   $6   million     loan

 transaction. (See “Amended Complaint,” Dkt. No. 134, ¶ 67.)

 The   Holders     filed    their        First     Amended     Complaint     in

 Intervention (“FACI”) on May 20, 2020, seeking declaratory

 relief stating: (1) the Holders had the status of first

 position perfected creditors in the Contracts; and (2) CCI

 had clear title to the Contracts at the time the Holders lent

 CCI   funds   collateralized       by       the   Contracts   (which    again

 perfects the Holders’ secured interest). (See FACI, Dkt. No.

 344, ¶¶ 54, 70, 71.) The FACI names JRF as an intervenor-

 defendant because JRF holds itself out to be the true owner

 of the Contracts.

       On June 19, 2020, Defendants filed a motion for judgment

 on the pleadings of the FACI, or, in the alternative, to stay

 the Intervenor Action and compel arbitration. (See “Motion,”

 Dkt. No. 399.) Defendants argued that the Court had no

 supplemental jurisdiction over the Intervenor Action because

 that action and the SEC Action had no common set of operative

 facts. Defendants also argued that the Intervenor Action




                                         2
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 3 of 12



 should be stayed in favor of arbitration pursuant to a

 settlement agreement between the Holders and CCI.

       On April 19, 2021, Magistrate Judge Gorenstein submitted

 a Report and Recommendation recommending that (1) the Court

 deny the motion for judgment on the pleadings because the

 Court had subject-matter jurisdiction over the Intervenor

 Action; and (2) the Holders’ claims against Defendants (but

 not JRF) should be stayed pending arbitration. (See “R&R,”

 Dkt. No. 890.) Magistrate Judge Gorenstein recommended that

 the Intervenor Action proceed against JRF. (Id. at 18-19.)

       On May 3, 2021, the Court received objections to the R&R

 from CCI, Mykalai Kontilai, and JRF. (See Dkt. Nos. 903-05.)

 CCI and Kontilai object to the R&R on two separate bases: (1)

 Magistrate Judge Gorenstein erred in recommending the Court

 find subject-matter jurisdiction because the SEC Action and

 the Intervenor Action do not substantially overlap; and (2)

 Magistrate Judge Gorenstein erred in recommending only a

 partial stay of the Intervenor Action. (See Dkt. No. 903 at

 1; Dkt. No. 904 at 1.) JRF objected only to Magistrate Judge

 Gorenstein’s    recommendation     of   a   partial   stay   of     the

 Intervenor Action. (See Dkt. No. 905 at 1.) The Holders filed




                                   3
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 4 of 12



 briefs in opposition to each these objections. (See Dkt. Nos.

 915-17.)

                         I.   STANDARD OF REVIEW

       A district court evaluating a Magistrate Judge’s report

 may adopt those portions of the report to which no “specific,

 written objection” is made, as long as the factual and legal

 bases supporting the findings and conclusions set forth in

 those sections are not clearly erroneous. See Fed. R. Civ. P.

 72(b); Thomas v. Arn, 474 U.S. 140, 149 (1985); Greene v. WCI

 Holdings Corp., 956 F. Supp. 509, 513 (S.D.N.Y. 1997). “Where

 a   party   makes   a    ‘specific    written   objection’    within

 ‘[fourteen] days after being served with a copy of the

 [magistrate judge's] recommended disposition,’ however, the

 district court is required to make a de novo determination

 regarding those part of the report.” Cespedes v. Coughlin,

 956 F. Supp. 454, 463 (S.D.N.Y. 1997) (quoting United States

 v. Raddatz, 447 U.S. 667, 676 (1980)). A district judge may

 accept, reject, or modify, in whole or in part, the findings

 and recommendations of the Magistrate Judge. See DeLuca v.




                                   4
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 5 of 12



 Lord, 858 F. Supp. 1330, 1345 (S.D.N.Y. 1994); Walker v. Hood,

 679 F. Supp. 372, 374 (S.D.N.Y. 1988).

                               II.     DISCUSSION

 A.      SUBJECT-MATTER JURISDICTION

         “A ‘case is properly dismissed for lack of subject matter

 jurisdiction under Rule 12(b)(1) when the district court

 lacks the statutory or constitutional power to adjudicate

 it.’” Nike, Inc. v. Already, LLC, 663 F.3d 89, 94 (2d Cir.

 2011) (quoting Makarova v. United States, 201 F.3d 110, 113

 (2d Cir. 2000)), aff’d, 568 U.S. 85 (2013). “Determining the

 existence      of   subject   matter       jurisdiction    is   a   threshold

 inquiry and a claim is properly dismissed for lack of subject

 matter jurisdiction under Rule 12(b)(1) when the district

 court     lacks     the   statutory        or    constitutional     power   to

 adjudicate it.” Morrison v. Nat’l Austl. Bank Ltd., 547 F.3d

 167, 170 (2d Cir. 2008) (citation omitted). While the court

 must    take   all    facts   alleged       in   the   complaint    as   true,

 “jurisdiction must be shown affirmatively, and that showing

 is not made by drawing from the pleadings inferences favorable

 to the party asserting it.” Id. (citation omitted).

         The FACI asserts subject-matter jurisdiction under the

 grant of supplemental jurisdiction provided by 28 U.S.C. §

 1367(a) over “claims that are so related to claims in the

 action within such original jurisdiction that they form part

                                        5
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 6 of 12



 of the same case or controversy under Article III of the

 United    States      Constitution.”       “For    purposes      of    section

 1367(a), claims form part of the same case or controversy if

 they derive from a common nucleus of operative fact.” Shahriar

 v. Smith & Wollensky Rest. Grp., Inc., 659 F.3d 234, 245 (2d

 Cir. 2011).

        Magistrate Judge Gorenstein found that the Intervenor

 Action and the SEC Action derived from the same nucleus of

 operative     facts     because     both    will       be   resolved    by   a

 determination of the Contracts’ ownership. In the SEC Action,

 the SEC alleges “Defendants’ representations that Collectors

 Café owned the Jackie Robinson contracts were false and

 misleading and omitted material facts, because Collectors

 Café did not own a 100% interest in the contracts and was not

 entitled to 100% of the proceeds from their sale.” (Amended

 Complaint ¶ 67.) And as Magistrate Judge Gorenstein points

 out,     “[t]he    Holders’       complaint       is     exclusively     about

 determining the interests in those same contracts.” (R&R at

 9 (quoting FACI ¶¶ 44-71).)

        Although both CCI and Kontilai submitted independent

 objections to Magistrate Judge Gorenstein’s recommendation on

 this point, their arguments are similar. CCI and Kontilai

 argue that (1) there is little overlap between the two actions

 because    adjudicating     the    Intervenor          Action   will   require

                                       6
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 7 of 12



 review   of    “lengthy     and   complex    records”   regarding   the

 Holders’ claims unrelated to the SEC Action; and (2) the

 Holders’      and   CCI’s   respective      positions   regarding   the

 Holders’ status as first position perfected creditors is

 defined by a settlement agreement between the parties, which

 contains its own dispute-resolution procedure.

       As to the first argument, CCI and Kontilai focus on the

 differences that exist between the two actions but ignore the

 basic facts that are common to both. The SEC’s allegations

 specifically reference the financial transaction between the

 Holders and CCI as a basis for its civil fraud claim. (See

 Amended Complaint ¶ 67.) In order for the SEC to prevail on

 its civil fraud claim, the SEC must prove that CCI did not

 actually own the Contracts. In the Intervenor Action, the

 Holders’ position as first position perfected creditors is

 dependent on a finding that CCI owned the Contracts at the

 time the financial transactions at issue were executed. Thus,

 both actions will turn, at least in part, on the determination

 of who owned the Contracts throughout the relevant time

 period. Given this basic overlap, the Court agrees with

 Magistrate Judge Gorenstein that there is subject-matter

 jurisdiction under Section 1367(a). See Achtman v. Kirby,

 McInerney & Squire, LLP, 464 F.3d 328, 335 (2d Cir. 2006)

 (holding that the standard for supplemental jurisdiction

                                     7
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 8 of 12



 under Section 1367 is satisfied when “the federal claim

 necessarily brought the facts underlying the state claim

 before the court”).

       As to the second argument, the settlement agreement,

 despite outlining its own dispute-resolution procedures, does

 not   divest    the    Court   of    subject-matter     jurisdiction     or

 require the immediate dismissal of the Intervenor Action.

 See, e.g., City of Benkelman v. Baseline Eng’g Corp., 867

 F.3d 875, 880-81 (8th Cir. 2017) (“[A]n arbitration agreement

 has no relevance to the question of whether a given case

 satisfies      constitutional        or     statutory    definitions     of

 jurisdiction.” (citing Atl. Marine Const. Co. v. U.S. Dist.

 Court,   571    U.S.    49,    55-56      (2013)).   While   the   dispute-

 resolution     procedures      may     ultimately     bar    the   Holders’

 declaratory judgment claim with respect to its status as a

 creditor as a matter of contract, that question must be

 decided in the first instance by an arbitrator. (See R&R at

 10-11.) Magistrate Judge Gorenstein properly found that the

 Intervenor Action should therefore be stayed as against CCI

 and Kontilai so that arbitration could proceed regarding this

 question. (Id.) But, staying that portion of the Intervenor

 Action in favor or Arbitration has no effect on this Court’s




                                        8
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 9 of 12



 subject matter jurisdiction. City of Benkelman, 867 F.3d at

 880-81.

       Accordingly, the Court denies Defendants’ objections to

 the R&R with respect to this point and concludes that the

 Court has subject matter jurisdiction under 28 U.S.C. §

 1367(a).

 B.    PARTIAL STAY

       As explained above, Magistrate Judge Gorenstein properly

 held that the Intervenor Action should be stayed as to CCI

 and Kontilai in favor of arbitration. This has the practical

 effect of staying further litigation of Count I of the

 Intervenor Action, as CCI and Kontilai are the only defendants

 to Count I.

       JRF is the only defendant to Count II. Magistrate Judge

 Gorenstein, noting that no party had attempted to justify a

 stay of Count II as required for a stay to be implemented,

 WorldCrisa Corp. v. Armstrong, 129 F.3d 71, 76 (2d Cir. 1997),

 soundly recommended that the Court allow Count II to proceed.

 (See R&R at 18-19.)

       Now, CCI and Kontilai object to a partial stay of the

 Intervenor Action. (See Dkt No. 903 at 1; Dkt. No. 904 at 1.)

 JRF, who did not participate in any manner in the underlying

 Motion, objects only insofar as it believes that CCI is a

 necessary party to the adjudication of Count II, which seeks

                                   9
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 10 of 12



  declaratory    relief   regarding      the   true   ownership   of   the

  Contracts. (See Dkt. No. 905 at 2-3.) Therefore, JRF asks

  that the Court either (1) modify the R&R to confirm that CCI

  is a necessary party to Count II; (2) return this specific

  issue to Magistrate Judge Gorenstein for consideration and

  clarification of the R&R; or (3) stay the entire Intervenor

  Action. (Id.)

        At the outset, the Court notes that it is under no legal

  obligation to stay Count II simply because Count I is properly

  stayed in favor of arbitration. Genesco, Inc. v. T. Kakiuchi

  & Co., 815 F.2d 840, 856 (2d Cir. 1987) (“The decision to

  stay the balance of the proceedings pending arbitration is a

  matter largely within the district court's discretion to

  control its docket.”). Thus, the dispute boils down to a

  practical one about the efficacy of moving forward with Count

  II.

        The   Court   recognizes   that    CCI   retains   an   important

  interest in the resolution of Count II. CCI is not named as

  a defendant to Count II -- presumably because there is no

  dispute between the Holders and CCI as to the issue of the

  Contracts’ ownership: both parties want CCI to have had 100%

  ownership interest in the Contracts during the relevant time-

  period. However, the Court does not believe that a stay of

  the entire Intervenor Action is appropriate as the SEC Action

                                    10
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 11 of 12



  presses     on.    Indeed,      the   entire          basis       of   supplemental

  jurisdiction under Section 1367(a) is that the issue of

  ownership of the Contracts is likely to be litigated as part

  of the SEC Action. In the SEC Action, CCI undoubtedly will

  advocate    zealously        for   its    ownership          of    the   Contracts.

  Therefore, staying Count II against JRF while CCI is afforded

  the opportunity to litigate ownership of the Contracts in the

  SEC Action may ultimately prejudice JRF.

        The   Court       is   persuaded        that    because      CCI   has   every

  interest in demonstrating their ownership interests in the

  SEC Action, and the Holders have a similar interest in the

  Intervenor Action, CCI’s rights in the Contracts will be

  considered properly. The Court notes that there are multiple

  procedural avenues by which CCI could join the Intervenor

  Action as a plaintiff to protect its rights if it so chose.

  As just one example, CCI could intervene under Rule 24(a)(2).

  But, because the two actions are being considered in the same

  proceeding, each party will have an opportunity to litigate

  the issue of ownership of the Contracts. The Court therefore

  concludes    a    partial      stay      of     the    Intervenor        Action   is

  appropriate, and denies CCI, Kontilai, and JRF’s objections.

  C.   PORTIONS OF THE R&R WITH NO SPECIFIC OBJECTIONS

        As    to    the    remaining       portions       of    Magistrate       Judge

  Gorenstein’s R&R unobjected to, having conducted a review of

                                           11
Case 1:19-cv-04355-VM-GWG Document 943 Filed 07/30/21 Page 12 of 12



  the full record, including, among other things, the R&R and

  applicable legal authorities, the Court concludes that the

  factual    findings,   reasoning,     and   legal   support   for   the

  recommendations made by Magistrate Judge Gorenstein in the

  R&R are not clearly erroneous or contrary to law. The Court

  will      therefore    adopt   Magistrate      Judge    Gorenstein’s

  recommendations as to those matters as the Court’s decision.

                                 III. ORDER

         For the reasons stated above, it is hereby

         ORDERED that the Report and Recommendation of Magistrate

  Judge Gabriel Gorenstein (Dkt. No. 890) is adopted as the

  Court’s decision in its entirety, and it is further

         ORDERED that the objections of CCI, Kontilai, and the

  Jackie Robinson Foundation (Dkt. Nos. 903, 904, 905) to

  Magistrate Judge Gorenstein’s Report and Recommendation are

  DENIED.

  SO ORDERED.

  Dated: New York, New York
         30 July 2021




                                   12
